 Case 3:18-cv-01322-KAD Document 308-18 Filed 09/29/20 Page 1 of 27




Plaintiff Exhibit S
Case 3:18-cv-01322-KAD Document 308-18 Filed 09/29/20 Page 2 of 27


                                                                Page 1
     UNITED STATES DISTRICT COURT

     DISTRICT OF CONNECTICUT

     CIVIL ACTION NO:      3:18-cv-01322-KAD

     JULY 9, 2020

     --------------------------------------

     JANE DOE,

                                  Plaintiff

                           -vs-

     TOWN OF GREENWICH, ET AL,

                                  Defendant

     --------------------------------------

            VIDEOTAPED DEPOSITION OF LIEUTENANT JAMES BONNEY

     APPEARANCES:

              BRAXTON HOOK, LLC
                Attorneys for the Plaintiff
                280 Railroad Avenue, Suite 205
                Greenwich, Connecticut 06830
                PHONE: (203) 661-4610
                E MAIL: ehook@braxtonhook.com
              BY:   ELIZABETH I. HOOK, ATTORNEY-AT-LAW

              MITCHELL & SHEAHAN, P.C.
                Attorneys for the Defendant
                Sergeant Detective Brent Reeves and
                Detective Krystie M. Rondini
                999 Oronoque Lane, Suite 203
                Stratford, Connecticut 06614
                PHONE: (203) 873-0240
                E MAIL: reesemitchell@mitchellandsheahan.com
               BY: REESE MITCHELL, ESQUIRE
Case 3:18-cv-01322-KAD Document 308-18 Filed 09/29/20 Page 3 of 27


                                                                  Page 6
 1   THEREUPON,

 2            L I E U T E N A N T     J A M E S         B O N N E Y,

 3                         Greenwich Police Department,

 4                            11 Bruce Place,

 5                          Greenwich, Connecticut      06830,

 6                 first having been duly sworn, was examined and

 7                 testified as follows:

 8   DIRECT EXAMINATION

 9   BY MS. HOOK:

10        Q        Okay.    Good morning, Lieutenant Bonney.      Glad we

11   have everything straightened out and I hope the computer

12   cooperates.

13                 Have you ever been deposed before?

14        A        Yeah.

15        Q        And when was that, and how many times?

16        A        The first time?    I've been deposed probably

17   eight, eight or ten times.

18        Q        Eight or ten times.     All right.

19        A        I was the union president for ten years so it

20   was a lot of union stuff.

21        Q        Okay.    So, let me just give you the basic

22   instructions.    You probably know them all from all the

23   depositions, but just to cover our bases.

24                 Is there anything preventing you from being able

25   to give truthful testimony today?
Case 3:18-cv-01322-KAD Document 308-18 Filed 09/29/20 Page 4 of 27


                                                                 Page 15
 1                   Do you know any other employees of Brunswick

 2   School?

 3           A       Other than those security guys, not really.

 4           Q       Okay.   Current or former, anybody who ever

 5   worked at Brunswick other than those people I mentioned?

 6           A       I mean, I know a lot of people, they may have

 7   worked at Brunswick at one point, but I don't know if they

 8   did or not, you know.       I would say no.   I would say no.

 9           Q       Okay.   So, when you were assigned to the

10   detective division in 2013, you were assigned as lieutenant?

11           A       Yes.

12           Q       And you had not ever been a detective prior to

13   that?

14           A       No.

15           Q       Okay.   And what were your duties as lieutenant

16   in the detective division starting with when you first were

17   assigned 2013 or thereabouts?

18           A       It was pretty much the same the whole time I was

19   there.      I mean, I worked under a captain.

20           Q       Who was the captain?

21           A       Captain Kordick.

22           Q       Okay.

23           A       I worked under Captain Kordick, and I just

24   managed the personnel there.

25           Q       And when you say managed the personnel, how did
Case 3:18-cv-01322-KAD Document 308-18 Filed 09/29/20 Page 5 of 27


                                                               Page 19
 1        Q       So, that's not a problem for you in your view?

 2        A       It depends on the case.

 3        Q       Okay.     What does it depend on?

 4        A       Whether or not the person is going to flee.        If

 5   the person is, you know, if we have their identification and

 6   we don't need to, you know, rush to identify them before

 7   they get away.   Also, there is a lot of investigations that

 8   depend on the victim to provide information which often is

 9   very delayed.    So, you know, they often take a long time to

10   finish.

11        Q       Yeah, I'm sorry.    I think I was not being clear

12   about the question I was asking.

13                So, let's take, for example, a detective

14   interviews a witness on Monday, let's say today.       What's

15   today, Monday?

16        A       Monday.

17        Q       July 13th.    How long would you expect would be

18   reasonable for that detective to delay in filling out a case

19   incident report about that interview?

20        A       I guess it totally depends on their case load.

21        Q       Uh-huh.

22        A       You know, now when we do interviews, we record

23   people.

24        Q       Okay.

25        A       So, it's not like the person is going to forget
Case 3:18-cv-01322-KAD Document 308-18 Filed 09/29/20 Page 6 of 27


                                                               Page 20
 1   what happened, he can watch a recording.       And some issues

 2   are more pressing than others.     So, they have to categorize

 3   their investigations, and they have to determine which one

 4   is important to finish quicker than others.

 5           Q     Okay.   When did you start recording interviews?

 6           A     Before I was in the detective division.

 7           Q     And how were they recorded?

 8           A     There is cameras up in the detective division

 9   interview room.

10           Q     Okay.   So, every interview with a witness is

11   videotaped?

12           A     Anyone that comes into police headquarters to

13   give a statement in the detective division is videotaped.

14           Q     And where are those videotapes kept?

15           A     In the -- on the server, or they are kept up

16   by -- I don't know.     I think they put them in the server, IT

17   probably does it, but I don't know, I'm not 100 percent

18   sure.

19           Q     Are they stored with the case incident, with the

20   case file?

21           A     You would think.   I think so.    I don't know.

22           Q     Okay.   Are there ever any deletions of these

23   videos?

24           A     Well, I mean, there is a -- we have a, we have

25   records retention rules and regulations that we have to
Case 3:18-cv-01322-KAD Document 308-18 Filed 09/29/20 Page 7 of 27


                                                                Page 22
 1        A       Okay.     I don't think I can give you a clear

 2   answer on that without knowing what the case load is of the

 3   detective and what they are doing.      A lot of things happen

 4   where you may believe that something should have been done

 5   quicker than it happened, but then when you actually ask

 6   them why, they give you a good explanation as to why.         So, I

 7   never had a time limit that was put on my guys to do a

 8   report on a statement.

 9        Q       Okay.     Is there anything that a detective can

10   exclude from the case investigation file?

11                        MR. MITCHELL:   Objection.

12                        Once again, you are starting to ask

13                questions that I think are more appropriate to

14                the 30(b)(6) witnesses.

15   BY MS. HOOK:

16        Q       As I stated, this is your practice, and your

17   understanding, and what you consider to be prudent.        Do you

18   consider -- is there any information that a detective

19   gathers in the course of an investigation that you think is

20   appropriate to exclude from the case investigation file?

21        A       Sure.

22        Q       What?

23        A       Things that aren't germane to the case.

24        Q       And when you say not germane, how do you define

25   what is not germane?
Case 3:18-cv-01322-KAD Document 308-18 Filed 09/29/20 Page 8 of 27


                                                               Page 23
 1           A    People go on a tangent about things that have

 2   nothing to do with what you are talking about.       They could

 3   talk about their dog for two hours, we're not going to write

 4   two hours of interviews about a dog unless it has something

 5   to do with the case.

 6           Q    Okay.

 7           A    But there is a lot of time spent talking to

 8   people, but you may not get a lot of important information

 9   out of it.

10           Q    Okay.    So, if it's not directly related to the

11   case itself, it should be excluded in your view?

12           A    No, I didn't say that.    I said they could

13   exclude it if they feel it's not necessary.

14           Q    They could exclude it?

15           A    Yeah, I don't think it should be.     It's up to

16   them.

17           Q    But otherwise all information should go into the

18   case incident report, in your view, the case investigation

19   file?

20           A    Like I -- again, if it's germane to the case and

21   it's important investigatory information, it should go in

22   the main file, yes.

23           Q    Have you ever been a plaintiff or a defendant in

24   a lawsuit?

25           A    No.
Case 3:18-cv-01322-KAD Document 308-18 Filed 09/29/20 Page 9 of 27


                                                               Page 32
 1        Q       Okay.   Who else?

 2        A       Matthew Nardi, N-A-R-D-I.

 3        Q       Okay.

 4        A       Terry Fitzgerald, who is the -- also assigned to

 5   IT, but works on the radios, a radio guy.

 6        Q       Okay.

 7        A       And for a short while it was Sergeant Kelly, but

 8   then they pulled Sergeant Kelly out and they put him in

 9   patrol, so I lost my sergeant.

10        Q       And Kelly's first name?

11        A       Tim, Timothy Kelly.

12        Q       Okay.   So, Gene Chan, Matthew Nardi, Terry

13   Fitzgerald, what rank did they have?

14        A       Technician.

15        Q       Were they police officers?

16        A       Yes.

17        Q       Okay.

18        A       Technician is above the rank of patrolman, kind

19   of equivalent to being a detective rank.

20        Q       Okay.   Okay.   So, now let's go back to when you

21   were lieutenant in the detective division.

22        A       Okay.

23        Q       What sections are there in the detective

24   division?

25        A       There's narcotics.    We had a cold case, we had a
Case 3:18-cv-01322-KAD Document 308-18 Filed 09/29/20 Page 10 of 27


                                                               Page 33
 1   cold case section where Christy Girard worked, I don't know

 2   if that is still there or not.     SVS, special victims

 3   services, and forensics.

 4        Q       Okay.     Was while you were the lieutenant in the

 5   detective division, was there a position called a liaison to

 6   the schools, the private schools in SVS?

 7        A       Yes.

 8        Q       Okay.     And what were the duties of the liaison?

 9        A       Well, we had a school resource officer.

10        Q       Uh-huh.

11        A       And the liaison officers were basically -- would

12   fill in.   The school resource officer worked in the high

13   school.

14        Q       The Greenwich High School?

15        A       Greenwich High School.

16        Q       The public school, right?

17        A       And then we had another officer who at the time,

18   I believe it was John King, that was like the fill-in guy.

19   And he would also go to some of the other schools if there

20   was an issue.

21        Q       Uh-huh.

22        A       But not all the schools wanted to have -- to

23   cooperate with us, so.

24        Q       And what would be the liaisons do for the

25   private schools?
Case 3:18-cv-01322-KAD Document 308-18 Filed 09/29/20 Page 11 of 27


                                                                Page 34
 1        A        Well, for the private schools, I'm not really

 2   sure, they didn't really call us that often.         We didn't

 3   really have a lot to do with them.        But, I guess, if there

 4   was an issue, they would probably call them, but I don't

 5   recall them really getting a lot of calls.

 6        Q        How were they appointed, the liaisons?

 7        A        They were appointed probably by the captain, it

 8   was not me.

 9        Q        Okay.     But how was it -- how were they selected

10   to be liaisons for particular schools?        Do you know what the

11   criteria were?

12        A        No, I don't know what they were.

13        Q        Okay.     So, do you know for a fact that it was

14   the captain who appointed a liaison?

15                         MR. MITCHELL:   Objection.   It's going to

16                 the pattern and practices of the Greenwich

17                 Police Department.      We're having 30(b)(6)

18                 depositions, that should address these issues.

19                         MS. HOOK:   Okay.   It's not a policy.     I'm

20                 talking about decision-making.

21   BY MS. HOOK:

22        Q        So, you may answer the question.

23        A        No.

24                         MR. MITCHELL:   No, Liz, you are asking the

25                 policy, the practice and policy?
Case 3:18-cv-01322-KAD Document 308-18 Filed 09/29/20 Page 12 of 27


                                                               Page 38
1    question is.

2          Q      Okay.   So, a police officer or a detective is

3    already receiving a financial benefit from a person or an

4    entity, and then a situation comes up where that detective

5    has to investigate that person or entity for a potential

6    criminal activity, would you consider that a conflict of

7    interest in having somebody who is already receiving a

8    financial benefit assigned to investigate the person or

9    entity who is giving that detective the benefit?

10         A      I think, generally speaking, I would say yes,

11   and a lot of it might depend upon what it is.        I mean, if

12   the guy gave him a pencil, that's a different story than if

13   he is paying him off or something.

14         Q      Assuming it's not a nominal amount --

15         A      Yeah.

16         Q      -- not a nominal amount of money.

17         A      They should probably recuse themselves from

18   that.

19         Q      Okay.   I'm going to ask you to look at Exhibit

20   3, which is an E mail from Michael DeAngelo to Christy

21   Girard.

22         A      When was it sent?

23         Q      9/7/2016.    Okay.   Do you have it?

24         A      Yes.

25         Q      Okay.   Can you just take a look at the E mail,
Case 3:18-cv-01322-KAD Document 308-18 Filed 09/29/20 Page 13 of 27


                                                               Page 47
 1        Q       And the last page.

 2        A       Yes.

 3        Q       Got it?

 4        A       Yes.

 5        Q       Can you please read through this exhibit and

 6   tell me when you have finished reading through it?

 7        A       Okay.     (Witness reading.)

 8        Q       Have you now finished reviewing that document?

 9        A       Yes.

10        Q       Does this document refresh your recollection

11   about this investigation?

12        A       No.

13        Q       Did you have any involvement in this

14   investigation?

15        A       I signed the first one so I was probably advised

16   by Sergeant Zuccarella what happened, but I don't

17   particularly remember this specific case.

18        Q       Okay.     So, the details of this case aren't --

19   don't stand out as unusual to you?

20        A       No, we had sex-related cases pretty much on a

21   monthly basis, sometimes more often than that, where a kid

22   would videotape each other, it was nonstop.

23                So, this particular one sounds very heinous to

24   me, and I'm sure at the time I probably wanted to be assured

25   that it was being handled correctly, but Sergeant
Case 3:18-cv-01322-KAD Document 308-18 Filed 09/29/20 Page 14 of 27


                                                               Page 48
 1   Zuccarella, who was in charge of SVS at the time is really a

 2   great -- was a great sergeant, and I had a lot of faith in

 3   his ability to make good decisions.      I also, I see that they

 4   went to the prosecutor, so.

 5        Q       Okay.   Do you know why Detective Girard was

 6   assigned to investigate this case?

 7        A       I do not.

 8        Q       Okay.   Do you know if Detective Girard ever

 9   reported a potential conflict of interest with regard to

10   this case?

11        A       No.

12        Q       No, do you know?

13        A       I do not know.

14        Q       Okay.   So, you said that Sergeant Zuccarella was

15   the one who was managing day-to-day this investigation?

16        A       SVS on a day-to-day basis, yes.

17        Q       Okay.   Did he report to you about the progress

18   of this investigation?

19        A       What do you mean like report to me?      Like he

20   didn't report to me on a general basis unless I asked him.

21        Q       Did you ask him anything about this

22   investigation?

23        A       I'm sure I probably did, but I don't remember.

24        Q       Do you know why there are not separate reports

25   for each of the events described in this report?
Case 3:18-cv-01322-KAD Document 308-18 Filed 09/29/20 Page 15 of 27


                                                               Page 49
 1        A       No.

 2        Q       Okay.   Is that unusual in your practice?

 3        A       So, there is a report that what occurred at a

 4   party, generally they encompass everything in one report

 5   when they do something like that.

 6        Q       Okay.   But there is a report of what occurred,

 7   the date of the report is October 7th, of what occurred on

 8   October 6th?

 9        A       Okay.

10        Q       That's page one?

11        A       Uh-huh (affirmative.)

12        Q       Then we get to page two and that is still --

13        A       It's hard to follow with all of these omissions

14   in here, so it's very choppy, obviously.

15        Q       All right.   But on page two, it's October 7th

16   and then October 10th.    So, at the very bottom of page two,

17   and then there are exhibits.

18        A       So, what you are saying is, should they utter a

19   new report every time they speak to someone?       No, they don't

20   do that.

21        Q       No, I know that.    Okay.   However there is

22   nothing in this report that describes who they interviewed.

23   For example, is there anything in the report that describes

24   how they found out who the video -- videographers were?

25        A       I don't know.    It might be blacked out somewhere
Case 3:18-cv-01322-KAD Document 308-18 Filed 09/29/20 Page 16 of 27


                                                               Page 50
 1   in here, but I didn't see that.

 2           Q    Okay.     Is there anything in this report that

 3   describes or lists who else attended the party?

 4           A    I don't see that.

 5           Q    Okay.     Is there anything in this report that

 6   says what specific discipline was given to the boys in lieu

 7   of being prosecuted?

 8           A    No.

 9           Q    Okay.     Do you think all of these are germane to

10   the investigation, all of those facts?

11           A    I think it would be germane to the prosecutor

12   who declined to prosecute, if they discussed it with them,

13   and they were okay with it, that's generally how it works.

14   I don't know if they put in that -- in the report or not

15   generally.   As long as the prosecutor is okay with it, and

16   they follow through, I don't know.       I didn't see that in

17   here.

18           Q    I'm not sure I understand your answer,

19   Lieutenant Bonney.     So, those facts would not be germane --

20   withdrawn.

21                Are those facts that we just discussed germane

22   to investigating the complaint in this particular matter?

23                        MR. MITCHELL:   Objection.

24                        MS. HOOK:   I'm sorry?

25                        THE WITNESS:    Do you want me to answer that
Case 3:18-cv-01322-KAD Document 308-18 Filed 09/29/20 Page 17 of 27


                                                               Page 51
 1                question?

 2   BY MS. HOOK:

 3        Q       Yes.

 4                        MR. MITCHELL:   Go ahead.

 5                        THE WITNESS:    All this blacked out part, I

 6                don't know if those are witnesses' names or

 7                something.

 8   BY MS. HOOK:

 9        Q       Okay.

10        A       I don't know.

11        Q       The blacked out part are the names of, I will

12   represent to you that they are the names of one of the girls

13   who was a victim and her mother, the names of the other

14   victim and her parents, and the boy who was the host of the

15   party.   Other than that, it's the headmaster of Greenwich

16   Country Day School, which is not blacked out, it is the

17   headmistress of Greenwich Academy, Molly King, which is not

18   blacked out, and the headmaster of Brunswick School, Tom

19   Philip, which is not blacked out.

20        A       Okay.     I don't know.   Were they provided the

21   names of the other people there?

22        Q       I'm sorry?

23        A       Were they provided with the names of the other

24   people there?

25        Q       Well, would the question be, did they ask for
Case 3:18-cv-01322-KAD Document 308-18 Filed 09/29/20 Page 18 of 27


                                                                 Page 52
 1   the names of the other people there?

 2        A       I don't know the answer to that.

 3        Q       Well, would it be prudent to ask for the names?

 4        A       I think so.

 5        Q       Okay.     Would it be prudent to ask for -- I'm

 6   sorry.    Withdrawn.

 7                Would it be prudent to interview some of the

 8   witnesses?

 9        A       Absolutely, if they were willing to be

10   interviewed, sure.

11        Q       Okay.     If there were discussions with any of the

12   headmasters or the headmistress, would information about

13   those discussions be recorded in the case incident report?

14        A       I'm not sure I understand the question.        What

15   kind of discussion are you talking about?       Like case

16   discussions?

17        Q       Yes.    If the investigator spoke with the

18   headmasters of Brunswick School and Country -- Greenwich

19   Country Day School and the headmistress of Greenwich

20   Academy, would those discussions be in the case incident

21   report?

22        A       Yeah, generally.

23        Q       Okay.

24        A       I mean, I don't think you would put in verbatim

25   what you spoke about, but if you contacted them and notified
Case 3:18-cv-01322-KAD Document 308-18 Filed 09/29/20 Page 19 of 27


                                                                   Page 53
 1   them, you would put that in there.

 2           Q       Okay.     Do you know why the phones of the

 3   videographers were not inspected?

 4           A       I have no idea.

 5           Q       Okay.     Would you consider that a prudent step to

 6   take?

 7           A       If they had access to them, yeah.

 8           Q       Okay.     Did you view the video?

 9           A       I did not.

10           Q       Okay.     Okay.   I'm going to ask you to turn to

11   Exhibit 4, which is a document that has at the bottom

12   right-hand -- I'm sorry.          On the bottom right-hand corner it

13   says WICK 775.        I'm going to put it up on the screen as

14   well.       Do you have that document?

15           A       No.     Hold on, I'm still looking here.

16           Q       Also, it's a one page document.

17           A       I'll read it on there, yes.

18           Q       You can read it on the screen?

19           A       Christy called me a few minutes ago.       The

20   parents of the girl, a GA student, have not told her yet and

21   do not want the police to interview her until they have a

22   chance to make her aware of this.          She asked if you could

23   give her a call so that she can update you.          She was on her

24   way out                   practice, but said to give her a call on

25   her cell.       Call me if you need anything.     Mike.
Case 3:18-cv-01322-KAD Document 308-18 Filed 09/29/20 Page 20 of 27


                                                               Page 54
 1                Who is this Tom guy?     Tom --

 2        Q       So, let me represent that this is Michael

 3   DeAngelo writing to Tom Philip, who is the headmaster, if

 4   you see in the to line it says Tom Philip?

 5        A       Tom Philip, yup.

 6        Q       He is the headmaster of Brunswick School.

 7        A       Okay.

 8        Q       Do you think it's appropriate for the

 9   investigator to be providing that information to the

10   headmaster of Brunswick School?

11        A       The parents of the girl, a GA student, have not

12   told her yet and do not want the police to interview her

13   until they have a chance to make her aware of this.        So, the

14   parents don't want their person, their child to get

15   interviewed by the police until they get to speak to her,

16   right?

17        Q       That's the content of it, yes.

18        A       Give her a call so that she can update you.         She

19   was on her way to               practice.   So, you think -- so,

20   what part of it are you asking me the question about?

21        Q       Well, the question I'm asking is, do you know

22   why Detective Girard was giving this information to the

23   headmaster of Brunswick School?

24        A       No, I have no idea.

25        Q       Can you think of any investigatory reason for
Case 3:18-cv-01322-KAD Document 308-18 Filed 09/29/20 Page 21 of 27


                                                               Page 55
 1   her to do that?

 2        A        Other than maybe to protect the girl, they

 3   wanted to let the parents talk to her before anyone asked

 4   her questions about it so that she wasn't upset.       I don't --

 5        Q        But the girl was not a student at Brunswick

 6   School, she was a student at Greenwich Academy.

 7        A        I have no idea why someone would do that.

 8        Q        Okay.   Did you know that Detective Girard was

 9   supplying this information to the headmaster of Brunswick

10   School?

11        A        No.

12        Q        Okay.   So, I'm going to ask you to now look

13   at -- okay.    Now, I see what happened here.     The second page

14   of that same document.    So, I'll continue sharing.

15                 Can you see it on the screen?

16        A        Yeah, I got a copy.

17        Q        Okay.   So, this document is an E mail from

18   Tom -- well, let's start at the bottom, and the bottom is

19   from Christy -- the bottom E mail is the first E mail on

20   October 6th at 10:19 p.m.     So, October 6th was the date that

21   the incident was reported to the police.

22        A        Okay.

23        Q        And at 10:19 p.m., Christy Girard wrote to Tom

24   Philip at Brunswick School, I know it is late, but I just

25   received a call from the family, they assured me there was
Case 3:18-cv-01322-KAD Document 308-18 Filed 09/29/20 Page 22 of 27


                                                                 Page 56
 1   no sexual assault.      As you know, there are many issues

 2   wrapped in this.      If you would like to discuss further,

 3   please call me.       You both have my cell phone.     I will be

 4   awake until 11 and then available after the morning rush.

 5                 Do you think it was appropriate for Detective

 6   Girard to be providing this information about the statements

 7   from the family to the headmaster of Brunswick School?

 8                         MR. MITCHELL:   Objection.

 9                         You can answer.

10                         THE WITNESS:    So, is this -- I'm not really

11                 sure who this is the family of.        Is this the

12                 family of one of the victims?

13   BY MS. HOOK:

14        Q        Yes.    Of the victim who was videotaped.

15        A        I don't know why she would do that, no.

16        Q        Okay.     And let's look at his response, which is

17   at 4:26 in the morning of the next day, October 7th.         So

18   this is one day after -- actually, this is not even a day

19   after.    It's less than 24 hours after they received the

20   complaint.

21        A        Okay.

22        Q        Headmaster Tom Philip writes back to Detective

23   Girard.    Thanks, Christy.     The dad called me last night to

24   fill me in.    Can you give me a call after the morning rush.

25   Do you think it's appropriate for the headmaster of
Case 3:18-cv-01322-KAD Document 308-18 Filed 09/29/20 Page 23 of 27


                                                                Page 77
 1   information to list in the report?

 2        A       It would, yes, they got the info.

 3        Q       Okay.     And then I'm directing your attention to

 4   this line, the end of that sentence where he says, he

 5   remains unclear as to whether their investigation will run a

 6   full course or not.      Why would he have that information on

 7   October 8th?

 8        A       I don't understand your question.      What

 9   information?   He doesn't know if we're going to investigate

10   it or not, that information?

11        Q       Yes.    Why would he remain unclear as to whether

12   the police would conduct an investigation?

13        A       Hopefully no one talked to him about it and he

14   didn't know.

15        Q       Well, he's had several conversations with the

16   Greenwich Police?

17        A       Yeah, but we don't know what it was about.

18        Q       Okay.     And why would he even have a doubt as to

19   whether the investigation would be conducted?

20        A       I don't know.

21        Q       Okay.     Do you think that would have been

22   appropriate information to share with him if it was shared?

23        A       By a police officer?

24        Q       I'm sorry?

25        A       By who?     By one of the Greenwich cops?
Case 3:18-cv-01322-KAD Document 308-18 Filed 09/29/20 Page 24 of 27


                                                               Page 78
 1        Q       Yes.

 2        A       Probably not.

 3        Q       Okay.     And then going back-up to -- in reading

 4   the article as a whole, the E mail as a whole, he says

 5   nothing about the sexual assault, he says only alcohol made

 6   its way into the gathering.      Do you think it was truthful

 7   for him to mention only alcohol consumption is the only

 8   problem with that party?

 9                        MR. MITCHELL:   Objection.

10   BY MS. HOOK:

11        Q       You may answer.

12        A       I don't know who US faculty is, so, you know,

13   some things you share and some things you don't share.           I

14   don't know if it's untruthful or not.       But leaving every

15   detail out of an E mail to a group of people may be the

16   right thing to do sometimes.

17        Q       So, do you think, in your view, having read the

18   investigation file, such as it is, that alcohol was the only

19   problem with that party?

20                        MR. MITCHELL:   Objection to the testimony

21                on the record.

22   BY MS. HOOK:

23        Q       You may answer.

24        A       Do I think that alcohol was the only problem at

25   the party?
Case 3:18-cv-01322-KAD Document 308-18 Filed 09/29/20 Page 25 of 27


                                                                 Page 79
 1           Q      Yes.

 2           A      No.

 3           Q      Okay.     All right.   So, Lieutenant Bonney, you

 4   mentioned that you know a former police officer named Tommy

 5   Keegan?

 6           A      (Indicating yes.)

 7           Q      Okay.     And did you receive a video from

 8   Lieutenant Keegan in 2014?

 9           A      I don't recall, but if he said he gave it --

10           Q      Okay.     I'm having trouble hearing you.    I'm

11   sorry.      Can you --

12           A      I don't recall ever receiving a video from Tom

13   Keegan, but if he said he gave it to me, I'm sure he did.

14           Q      Okay.     If he gave you the video, what would you

15   have done with the video?

16           A      I would have handed it off to either probably

17   the forensic section or to someone in SVS, like Brent Reeves

18   or --

19           Q      I'm sorry.    I'm really having trouble hearing

20   you?

21           A      I would have either handed it off to the

22   forensic section or I would have gave it to whoever the

23   sergeant was at the time in SVS, which was either Brent or

24   Zucc, Zuccarella, I don't know who was there at the time.

25   But I don't recall any of that, I don't recall anything
Case 3:18-cv-01322-KAD Document 308-18 Filed 09/29/20 Page 26 of 27


                                                                 Page 80
 1   about a video, how it came, what, I don't remember anything

 2   about it.

 3           Q    Okay.     Is there a reason -- so, do you want to

 4   go over Tommy Keegan's testimony?

 5           A    No, I told you if he said he did it, I'm sure he

 6   did, but I don't recall.     I don't recall it.

 7           Q    So, if you are saying that he did give you a

 8   video, and if there was testimony by the person who supplied

 9   the video that was ultimately given to Tommy Keegan, and by

10   Tommy Keegan to you, if that person testified that it was a

11   video of a naked unconscious girl being digitally

12   penetrated, would you have opened an investigation into

13   that?

14                        MR. MITCHELL:   Objection, Liz.     I have lost

15                track of what you are asking him.         Can you

16                please --

17   BY MS. HOOK:

18           Q    If you can answer the question, please do.

19           A    I never saw a video of anyone being digitally

20   penetrated, so I don't -- I never saw it.       I don't recall

21   getting it from him.     But if he says he gave it to me, maybe

22   he did.

23           Q    So, why don't we go to the testimony of

24           who testified that she provided the video.       And I'll

25   put it up on the screen for you to see.
Case 3:18-cv-01322-KAD Document 308-18 Filed 09/29/20 Page 27 of 27


                                                                 Page 84
 1           Q       All right.   So --

 2           A       I could tell you that I definitely didn't watch

 3   this.       And if I did get it, I handed it off to someone.

 4           Q       All right.   So, your testimony is that you

 5   handed this video if you received it to someone else to

 6   investigate?

 7           A       Probably, yeah.

 8           Q       Okay.   And you said that if Tommy Keegan

 9   testified that he gave it to you, he gave it to you?

10           A       I'm sure he did.

11           Q       Okay.

12           A       I don't know what medium it was.   No one ever

13   mentioned that to me.

14           Q       Well, I'm not going to go through the testimony

15   unless Mr. Mitchell would like me to find the exact line,

16   and I can do that, but he testified that it was on his phone

17   and he transferred it by phone.

18           A       I never watched the video.

19           Q       I can't hear you?

20           A       I never watched the video.   I don't know.

21           Q       I understand that you say you never watched the

22   video.      My question, my next question is, do you recall

23   giving the video to someone else?

24           A       No.

25           Q       Okay.   Former Lieutenant Keegan testified that
